IN THE
                         TENTH COURT OF APPEALS

                                No. 10-15-00110-CR

DAVID B. HENRY,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee


                           From the 19th District Court
                            McLennan County, Texas
                           Trial Court No. 2013-431-C1


                          MEMORANDUM OPINION


      David Bruce Henry pled guilty to the felony offense of driving while intoxicated

and sentenced to life in prison. See generally TEX. PENAL CODE ANN. § 49.04 (West 2011).

He timely appealed the trial court’s judgment. After the notice of appeal was filed,

Henry signed a waiver of his right to appeal.

      By letter dated April 21, 2015, the clerk notified Henry that the subsequent

waiver may deprive the Court of jurisdiction to decide the appeal. See Marsh v. State,

444 S.W.3d 654, 660 (Tex. Crim. App. 2014). In the same letter, Henry was warned that
the Court would dismiss this appeal unless, within 14 days of the date of the letter, a

response was filed showing grounds for continuing the appeal. More than 14 days have

passed and no response has been filed.

        Accordingly, this appeal is dismissed. See TEX. R. APP. P. 44.3.




                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed May 14, 2015
Do not publish
[CRPM]




Henry v. State                                                                   Page 2